DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takesue et al (US 2014/0374575).
As to claim 1, Takesue et al disclose (fig. 9) a microscope (paragraphs [0063-[0064]) comprising: an illumination optical system (optical apparatus) that includes a light flux splitter (72A, 72B, 73, 74) that splits (divide) light (light) from a light source (21) into a plurality of light fluxes (luminous fluxes), and scans a sample (S) in a plurality of directions with interference fringes (interference fringes) generated by interference (interfere) of at least part of the light fluxes (luminous fluxes) split (divide) by the light flux splitter (72A, 72B, 73, 74), (paragraphs [0291]-[0292]); a detection optical system (75, 76, 77) on which light (light) from the sample (S) is incident, (paragraphs [0291]-[0295]; a detection device (4, 5, 6) that includes a plurality of detectors (4, 6A, 6B, 5) that detect the light (light) from the sample (S) via the detection optical system (75, 76, 77), (paragraphs [0292]-[0293], [0295]); and an image processor (8) that generates an image (profile of the sample) using detection results of two or more of the detectors 
As to claim 2, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063-[0064]) wherein the interference fringes (interference fringes) include three or more bright parts (zero order diffracted light, first order diffracted light, interference fringe intensity) in a periodic direction (along optical paths L0, L1, L2) of the interference fringes (interference fringes), (paragraphs [0301]-[0302]).
As to claim 4, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the light flux splitter (72A, 72B, 73, 74) includes a diffraction grating (), and the diffraction grating (gratings on reflecting mirror 78 & gratings on reflecting mirror 79) is disposed at a position that is conjugate to the sample (S), (paragraphs [0299]-[0300]). 
As to claim 5, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the detection device (4, 5, 6) includes a line sensor (4, 5, 6) in which the detectors (divided photodetectors) are arranged in one direction, (paragraphs [0292]-[0293], [0295], [0301]-[0302]).
As to claim 6, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the detection device (4, 5, 6) includes an image sensor (4, 5, 6) in which the detectors (4, 5, 6) are arranged in two directions (along the L0, L1, L2 directions), (paragraphs [0292]-[0293], [0298]-[0299], [0302]).
As to claim 7, Takesue et al disclose (fig. 9) the microscope (paragraphs [0063]-[0064]) comprising: a fringe direction changer (72A, 72B, 73, 74) that changes a direction (optical path directions L0, L1, L2), (paragraphs [0292]-[0293], [0298]) of the interference fringes (interference fringes) with respect to the sample (S), (paragraphs [0301]-[0302]).
As to claim 8, Takesue et al disclose (fig. 9) the microscope (microscope) comprising: an image rotator (72A, 72B, 73, 74) that causes an image (profile of the sample) of the sample (S), (paragraph [0296]) to rotate (divide parallel luminous flux right and left) about an optical axis (L0, L1, L2), (paragraph [0292]) of the detection optical system (4, 5, 6) with respect to the detectors (divided photodetectors), (paragraphs [0292]-[0294]. 
As to claim 9, Takesue et al disclose (fig. 9) the microscope (microscope), wherein the image rotator (72A, 72B, 73, 74, i.e. beamsplitters enable to change interference fringes paths) is disposed on an optical path (L0, L1, L2) not overlapping with the illumination optical system (75, 76, 77) in the detection optical system (4, 5, 6), (paragraphs [0292]-[0294]).
As to claim 10, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) comprising a fringe direction changer (72A, 72B, 73, 74) that changes a direction of the interference fringes (interference fringes) with respect to the sample (S), wherein the fringe direction changer (72A, 72B) and the image rotator (72A, 72B, 73, 74) are constituted of a same member (72A, 72B, 73, 74), (paragraph [0292]-[0294]).
As to claim 11, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) comprising: a polarization adjuster (72A, 72B, 73, 74, 78, 79) that adjusts polarization state of the light (enabling light to propagate, i.e, traverse multiple light paths such as L0, L1, L2) at the time of being incident on the sample (S), (paragraphs [0291]-[0293], [0298]).
As to claim 12, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein positions of the detectors (4, 5, 6) are set on the basis of magnification of the detection optical system (72A, 72B, 73, 74, 75, 76, 77, 78, 79), (paragraphs [0292]-[0296]) and a period of the interference fringes (interference fringes), (paragraphs [0301]-[0302]).
As to claim 13, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) generates the image (profile of the sample) using a detection result of a detector (4, 5, 6) selected from among the detectors (4, 5, 6), (paragraphs [0296]) on the basis of magnification of the detection optical system (72A, 72B, 73, 74, 75, 76, 77, 78, 79), (paragraphs [0292]-[0296]) and a period of the interference fringes (interference fringes), (paragraphs [0301]-[0302]).
As to claim 14, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) corrects data (data) obtained (obtain) from at least one of the detectors (4, 5, 6) on the basis of a position of the detector (4, 5, 6), (paragraph [0296]).
As to claim 15, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) converts detection results (output difference, output summation) of at least some of the detectors (4, 5, 6) into data (data), (paragraph [0296]) in a frequency space (spatial frequency), (paragraph [0297]).
As to claim 16, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) converts detection results (output difference, output summation) of at least some of the detectors (4, 5, 6) into the data (data), (paragraph [0296]) in the frequency space (spatial frequency) by Fourier transformation (Fourier transform), (paragraph [0306]).
As to claim 17, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) generates the image (profile of the sample) by performing filtering (cut-off frequency) on the data (data) in the frequency space (spatial frequency), (paragraph [0297]).
As to claim 18, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) generates the image (profile of the sample) by separating the data (data) in the frequency space (spatial frequency) into a plurality of regions (pattern of the sample) of the frequency space (spatial frequency), (paragraphs [00296]-[00297]).
As to claim 19, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) separates (output differences, output summations) the data (data) in the frequency space (spatial frequency) into a plurality of regions (patterns of the sample) of the frequency space (spatial frequency), (paragraphs [0296]-[0297])  on the basis of light intensity distribution (light, luminous fluxes) of the interference fringes (interference fringes), (paragraphs [0301]-[0302]).
As to claim 20, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the regions (pattern of the sample) are set not to overlap with each other, (paragraph [0297]).
As to claim 21, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) generates the image (profile of the sample) by converting a phase of at least part of data (data) obtained through the separation (output difference), (paragraph [0296]).
As to claim 22, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8), (paragraph [0296]) determines a conversion amount of the phase on the basis of light intensity distribution (light, luminous fluxes) of the interference fringes (interference fringes) and a position of the detector (4, 5, 6), (paragraphs [0301]-[0302]).
As to claim 23, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8) performs deconvolution (computational methods used in equation 9 through equation 12), (see paragraphs [0306]-[0309]) on data (data) obtained from the detection device (4, 5, 6) to generate the image (profile of the sample), (paragraphs [0296], [0306]).
As to claim 24, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the image processor (8), (paragraph [0296]) performs the deconvolution (computational methods used in equation 9 through equation 12), (see paragraphs [0306]-[0309]) on data (data) obtained from at least one of the detectors (4, 5, 6) on the basis of a position of the detector (4, 5, 6) and light intensity distribution (light, luminous fluxes) of the interference fringes (interference fringes), (paragraphs [0301], [0302]).
As to claim 25, Takesue et al disclose (fig. 9) an observation method comprising: (72A, 72B, 73, 74) splitting (divide) light (light) from a light source (21) into a plurality of light fluxes (luminous fluxes) and scanning a sample (S) in a plurality of directions (light paths directions L0, L1, L2), (paragraphs [0292]-[0293]) with interference fringes (interference fringes) generated by interference (interfere) of at least part of the light fluxes (luminous fluxes), (paragraphs [0301]-[0302]); detecting light (light) from the sample (S) by a detection device (4, 5, 6) including a plurality of detectors (4, 5, 6) via a detection optical system (72A, 72B, 73, 74, 75, 76, 77, 78, 79), (paragraphs [0292]-[0296]) on which light (light) from the sample (S) is incident; and generating an image (profile of the sample) using detection results of two or more of the detectors (4, 5, 6) of the detection device (4, 5, 6), (paragraph [0296]). 
Claim Rejections - 35 USC § 103
28. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29. 	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al (US 2014/0374575) in view of Ogino (6,282,020).
30. 	As to claim 3, Takesue et al disclose (fig. 9) the microscope (microscope), (paragraphs [0063]-[0064]) wherein the illumination optical system (optical apparatus) includes an objective lens (31) and the light flux splitter (72A-72B, 73, 74), (paragraphs [0291]-[0292]). Takesue et al fail to include an opening member having a plurality of openings, and the opening member is disposed on a pupil plane of the objective lens, in the vicinity of the pupil plane, on a pupil conjugate plane, or in the vicinity of the pupil conjugate plane. Ogino discloses (fig. 1) an opening member (118) having a plurality of openings (118a entry side opening, 118a exit side opening), and the opening member (118) is disposed on a pupil plane (pupil plane) of the objective lens (117), in the vicinity of the pupil plane (pupil plane), on a pupil conjugate plane (conjugate), (column 5, lines 52-63). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takesue et al to include an opening member having a plurality of openings, and the opening member is disposed on a pupil plane of the objective lens, in the vicinity of the pupil plane, on a pupil conjugate plane, or in the vicinity of the pupil conjugate plane as taught by Ogino in order to enhance the resolution by the use of an optical microscope with an excellent operability, (column 1, lines 50-51, US Patent 6,282,020 to Ogino).
Conclusion
31. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.